DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-19 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…one fault signal when propagating on the line portion of the conductor to another of the plurality of conductors, the filter element substantially preventing the sensor element from being able to sense the at least one fault condition when propagating on the upstream portion of the conductor; an arc fault detector configured to generate an arc fault detection signal when the sensor element generates a sensor signal that exceeding a predetermined threshold; a switching element configured to generate a trip signal in response to the arc fault detection signal; and a circuit interrupter coupled to the switching element, the circuit interrupter being configured to disconnect the plurality of load terminals from the plurality of line terminals in a tripped state in response to the trip signal, the circuit interrupter being configured to connect the plurality of line terminals and the plurality of load terminals in a reset state, wherein the circuit interrupter remains in the reset state when the fault condition at the predetermined threshold is propagating on the upstream portion of the conductor but 

Claims 20-25 and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the filter element being configured to divert the at least one fault signal when propagating on the line portion of the conductor to another of the plurality of conductors, the filter element substantially preventing the sensor element from being able to sense the at least one fault condition when propagating on the upstream portion of the conductor; an arc fault detector configured to generate an arc detection signal when the sensor element generates a sensor signal exceeding a predetermined threshold; a switching element configured to generate a trip signal in response to the arc detection signal; and a circuit interrupter coupled to the switching element, the circuit interrupter being configured to disconnect the plurality of load terminals from the plurality of line terminals in a tripped state in response to the trip signal, the circuit interrupter being configured to connect the plurality of line terminals and the plurality of load terminals in a reset state, wherein the circuit breaker remains in the reset state when the fault condition at the predetermined threshold is propagating on the downstream portion of the conductor but enters the tripped state when the fault condition at the predetermined threshold is propagating in the upstream portion of the conductor.”

 36 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and a circuit interrupter configured to disconnect the downstream portion of the branch circuit from the upstream portion of the branch circuit in response to the wiring device trip signal, the filtering element being configured to prevent the arc fault detector from detecting the arc fault signal when located on a downstream portion of the at least one conductor.”

Claims 37 and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and not actuating the second interrupting device to interrupt power when the arc fault signal at the threshold of detection propagates in the upstream portion of the branch circuit.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/ Examiner, Art Unit 2839